Citation Nr: 1449905	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  09 24-758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to November 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection for bilateral hearing loss and assigned a noncompensable rating.

In September 2012, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's bilateral hearing loss is productive of no worse than a level I hearing impairment in each ear.


CONCLUSION OF LAW

The criteria for a compensable initial disability for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).   VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

The appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that she is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in June 2008 and November 2012.  In its September 2012 remand, the Board found that the discussion of functional effects in the June 2008 examination was inadequate.  The Veteran has not argued, and the record does not reflect, that the remainder of the June 2008 examination or the entirety of the November 2012 examination are inadequate for rating purposes.  The examinations contain sufficient information to rate the Veteran under the applicable diagnostic code, and the November 2012 examination responded to specific questions posed by the Board.

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Legal Framework

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as 'staged ratings,' whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing loss ratings range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with average hearing thresholds determined by puretone audiometric testing at frequencies of 1000, 2000, 3000 and 4000 cycles per second.  'Puretone threshold average' is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  This average is used in all cases (including those in §4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85, DC 6100.

The rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal hearing acuity, through level XI for profound deafness.  The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87. 

Under certain exceptional patterns of hearing impairment, auditory acuity levels may be calculated using either Table VI, as described above, or Table VIA, which derives a Roman numeral designation based solely on the puretone audiometry test.  38 C.F.R. § 4.86.  The Table that produces the higher Roman numeral will be used.  Id.

These auditory acuity levels are entered into Table VII of the rating schedule to determine the percentage disability rating.  38 C.F.R. § 4.85.



Facts and Analysis

The Veteran underwent a VA examination in June 2008 that recorded puretone thresholds (in decibels) as follows:


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
30
55
50
50
46
96
LEFT
25
45
50
35
39
96

Applying the June 2008 VA examination to Table VI yields a finding of level I hearing in both ears.  In Table VII, the combination of level I hearing in both ears corresponds to a noncompensable rating.

At this examination, the Veteran complained that her hearing loss caused her to have difficulty understanding conversations if she was not facing the person speaking and to have trouble speaking on the phone.  

In a March 2009 letter to the RO, the Veteran stated that she works as a realtor and that, as a result of her hearing loss, she cannot hear voicemails left on her phone.  The Veteran stated that her husband will have to listen to the voicemails and relay the information to her, and this causes delayed responses to her clients.

In an October 2009 letter, the Veteran's friend J.P. reported that the Veteran's symptoms often manifest themselves in everyday situations.  She stated that when they are speaking in a group of people, the Veteran will miss parts of the conversation or try to read peoples lips or ask them to repeat themselves.  She stated that she often raises her voice or repeats herself for the Veteran.  
  
The Veteran underwent a July 2009 private audiological examination.  This evaluation is not adequate for VA rating purposes because a word list other than Maryland CNC was used.  See 38 C.F.R. § 4.85(a).  Further, the use of Table VIA is not warranted, as no exceptional pattern of hearing loss was shown by the puretone thresholds alone.  See 38 C.F.R. §§ 4.85(a), 4.86.  
The Veteran underwent her most recent VA examination in November 2012 that recorded puretone thresholds (in decibels):


HERTZ
CNC

1000
2000
3000
4000
Avg
%
RIGHT
30
55
55
55
49
96
LEFT
30
50
50
35
41
94

Applying the November 2012 VA examination results to Table VI yields a finding of level I hearing in both ears.  In Table VII, the combination of level I hearing in both ears corresponds to a noncompensable rating.

The Veteran stated that due to her hearing impairment she cannot understand people speaking from a different room, has difficulty hearing when amongst a crowd, and has trouble understanding people on the telephone.  

The Veteran's June 2008 and November 2012 examination results correspond to a noncompensable rating.  In the absence of any additional medical evidence that complies with 38 C.F.R. § 4.85 and shows a more severe hearing loss disability, the Veteran's hearing loss has not approximated the criteria for a compensable evaluation at any time during this appeal.  Though the Board does not discount the difficulties the Veteran has with her hearing acuity, it has no discretion in this matter and must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). Thus, the assignment of a compensable rating on a schedular basis is not warranted.

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  While the evidence shows that the Veteran's service-connected hearing loss disability results in decreased hearing acuity, the rating criteria reasonably describe the Veteran's disability level.

Unlike the rating schedule for hearing loss, the extraschedular provisions do not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  Martinak v. Nicholson, 21 Vet. App. 447 at 455 (2007).  In addition to dictating objective test results, a VA audiologist must fully describe the functional impacts caused by a hearing disability in his or her final report.

The November 2012 examination report details the functional effects of the Veteran's hearing loss; these effects are also described in letters from the Veteran and from J.P.  These effects include a difficulty in understanding people speak in crowds, from another room, when not directly facing them, and over the telephone; her hearing loss also impacts her employment as a realtor by making it difficult to hear voicemails left on her phone.  These impacts are not considered "exceptional;" rather, they are consistent with the symptoms to be expected with a hearing loss disability.  These effects are contemplated by the assigned evaluation for bilateral hearing loss; referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).

The preponderance of the evidence is against the claim for a compensable initial rating for bilateral hearing loss; there is no doubt to be resolved; and a compensable initial rating for bilateral hearing loss is not warranted.  


ORDER

An initial compensable rating for bilateral hearing loss is denied.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


